DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuromoto (CN 1177333A).
Regarding claim 1, Kuromoto discloses: 

A crane (1, see figure 1) provided with a boom (4), a wire rope (6), a winch (see figure 1), and a hook (7), the boom being capable of being luffed up and down (see arrows C1 and C2 in figure 1), extended (C2), and retracted (C1), the wire rope being configured to hang from the boom (see figure 1), the winch being configured to wind or unwind the wire rope (see figure 1), the hook being configured to be raised or lowered by the wire rope wound or unwound (see figure 1), the crane comprising:

that allows giving an instruction (to wind and unwind the wire rope) on an operating state of the winch (such as winding and unwinding of the wire rope by the winch); 

a control apparatus (11’, 17, 18, 15, 16’, 13, and 14 in figure 4, or 11’’, 17, 18, 15, 13, 14, and 20 in figure 5) that controls luffing-up operation and luffing-down operation of the boom and unwinding operation and winding operation of the winch based on an operation manipulated by an operator (see paragraphs 0044-0052 or 0053-0061 of attached machine translation); and

a switch (considered the lever, button, or winch that turns on the crane) that allows giving an instruction for switchover of a control mode for manipulation of the winding manipulation tool, wherein,

when the switch is set to an “ON” state (considered when the crane is turned on) in a traveling posture (see figure 1) in which the hook is placed in a predetermined place (the place where hook 7 is locked to grommet 10, see paragraph 0026) and the boom is luffed down (see figure 1), the control apparatus controls the luffing-up operation of the boom and the unwinding operation of the winch to prevent the hook from being hoisted based on an operation to instruct an unwinding of the wire rope in the winding manipulation tool (see paragraph 0062 of attached machine translation).  

Regarding claim 2, Kuromoto further shows wherein the control apparatus changes a luffing-up speed of the boom in accordance with a manipulation amount of the winding manipulation tool manipulated by the operator (such as when the speed of luffing-up speed of the boom goes from zero till just before reaching constant speed, also see paragraph 0062).
Regarding claim 3, Kuromoto further shows wherein the control apparatus maintains a luffing-up speed of the boom constant regardless of a manipulation amount of the winding manipulation tool manipulated by the operator (such as when the speed of the luffing-up speed of the boom is at constant speed, also see paragraph 0062)
Regarding claim 4, Kuromoto further shows wherein, when the boom is luffed up to a predetermined angle, the control apparatus stops the unwinding operation of the winch for unwinding the wire rope at a same time as the luffing-up operation of the boom stops (see C2 in figure 1, and paragraph 0062).

Regarding claim 5, Kuromoto discloses:

A crane (1, see figure 1) provided with a boom (4), a wire rope (6), a winch (see figure 1), and a hook (7), the boom being capable of being luffed up and down (see arrows C1 and C2 in figure 1), extended (C2), and retracted (C1), the wire rope being configured to hang from the boom (see figure 1), the winch being configured to wind or unwind the wire rope (see figure 1), the hook being configured to be raised or lowered by the wire rope wound or unwound (see figure 1), the crane comprising:

a winding manipulation tool (19 and 19a, see figure 4 or figure 5) that allows giving an instruction (to wind and unwind the wire rope) on an operating state of the winch (such as winding and unwinding of the wire rope by the winch); 

a control apparatus (11’, 17, 18, 15, 16’, 13, and 14 in figure 4, or 11’’, 17, 18, 15, 13, 14, and 20 in figure 5) that controls luffing-up operation and luffing-down operation of the boom and unwinding operation and winding operation of the winch based on an operation manipulated by an operator (see paragraphs 0044-0052 or 0053-0061 of attached machine translation); and

a switch (considered the lever, button, or winch that turns on the crane) that allows giving an instruction for switchover of a control mode for manipulation of the winding manipulation tool, wherein,

when the switch is set to an “ON” state (considered when the crane is turned on) in a working posture (see figure 1) in which the hook is placed in a predetermined place (the place where hook 7 is locked to grommet 10, see paragraph 0026 of attached machine translation) and the boom is luffed up (see figure the control apparatus controls the luffing-down operation of the boom and the winding operation of the winch to prevent the wire rope from slackening based on an operation to instruct a winding of the wire rope in the winding manipulation tool (see paragraphs 0044-0052 or 0053-0061 of attached machine translation).

Regarding claim 6, Kuromoto further shows wherein the control apparatus changes a luffing-down speed of the boom in accordance with a manipulation amount of the winding manipulation tool manipulated by the operator (such as when the speed of luffing-down speed of the boom goes from zero till just before reaching constant speed, also see paragraphs 0044-0052 or 0053-0061).
Regarding claim 7, Kuromoto further shows wherein the control apparatus maintains a luffing-down speed of the boom constant regardless of a manipulation amount of the winding manipulation tool manipulated by the operator (such as when the speed of the luffing-down speed of the boom is at constant speed, also see paragraphs 0044-0052 or 0053-0061).
Regarding claim 8, Kuromoto further shows wherein when the boom is luffed down to a predetermined angle, the control apparatus stops the winding operation of the winch for winding the wire rope stops at a same time as the luffing-down operation of the boom stops (see C1 in figure 1, and paragraphs 0044-0052 or 0053-0061).

Response to Arguments
Applicant’s arguments (see Remarks REM of February 10, 2022) with respect to previous claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN J CAMPOS, JR whose telephone number is (571)270-5229.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R. Mansen can be reached on phone number 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        

/JJC/